 1
 2
 3
 4
 5
 6                               IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA,                    )         Case №: 1:18-CR-00002-LJO-SKO
                                                   )
 9                     Plaintiff,                  )                         ORDER
                                                   )
10            vs.                                  )         GRANTING RIVAS GOMEZ’ MOTION
                                                   )         TO NOT BE MOVED TO FRESNO, TO
11    ISRAEL ALBERTO RIVAS GOMEZ,                  )         WAIVE PERSONAL APPEARANCE AT
      JOHN DOE aka “Marcos Castro,”                )          MARCH 4, 2019 HEARING, AND TO
12                                                 )                APPEAR BY VIDEO-
                       Defendants.                 )                TELECONFERENCE
13                                                 )
14           Upon Defendant ISRAEL ALBERTO RIVAS GOMEZ’ Motion to Not Be Moved to Fresno, to

15   Waive Personal Appearance at March 4, 2019 Hearing, and to Appear by Video-Teleconference,

16   the Government and the U.S. Marshal having no opposition, and good cause appearing from his

17   earlier under seal motion (Dkt. 49) and this Court’s sealed order (Dkt. 47) for the same,

18           IT IS HEREBY ORDERED granting Defendant’s Motion to Not Be Moved to Fresno, to

19   Waive Personal Appearance at March 4, 2019 Hearing at 3:00pm, and to Appear by Video-

20   Teleconference from U.S. District Court in Sacramento.

21           RIVAS GOMEZ’ counsel are further ordered to arrange with court personnel the video-

22   teleconferences in both the Sacramento and Fresno division District Courts and to arrange with

23   the Sacramento District Court’s court interpreter for a Spanish language interpreter for MR.
24   RIVAS GOMEZ for all hearings he attends by video-teleconference.
     IT IS SO ORDERED.
25
26       Dated:      February 21, 2019                          /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
27
28
     United States v. Israel Alberto Rivas Gomez         1       Order Granting Rivas Gomez’ Motion to Not Be
                                                               Moved to Fresno, to Waive Personal Appearance at
                                                   March 4, 2019 Hearing, and to Appear by Video-Teleconference
